Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a manipulator for removing the collector from the second die,” of Claim 46, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a shell biasing member for biasing in claim 29.  A shell biasing member in Fig. 40; a manipulator for removing the collector in Claim 45.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The shell biasing member was interpreted as a spring (see Applicant’s Specification Pg. 3, 26-34)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 27, “wherein the second shell segment is rotatable a shell rotation axis,” is indefinite.  It is unclear what is being claimed.  The Examiner suggests “wherein the second shell segment is rotatable about a shell rotation axis.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 46, “ a manipulator for removing the collector from the second die” is indefinite.  It is unclear what structure is being claimed.  The Examiner notes that the manipulator is not illustrated in the Figures and is not described in such a way as to apprize one of ordinary skill in the art what is or is not a manipulator.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-29, 37-38, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0152364 to Kawoczka in view of US 6,438,925 to Straub. 

In re Claim 26, Kawoczka teaches a container assembly for collecting pads in a stacking direction (see Figs. 5-6, #58), wherein the container assembly comprises an elongate shell extending along a collecting axis parallel to the stacking direction and extending in a circumferential direction about the collecting axis (see Fig. 5, #58, the side surfaces are the shell extending along the collecting axis), 
wherein the shell comprises a top side (see Fig. 5, #58, top side) and a bottom side opposite to said top side in the stacking direction (see Fig. 5, #58, bottom side), wherein the shell is open at said top side for receiving the pads in said stacking direction and along said collecting axis (the top side of #58 is open for receiving the pads), 
wherein the shell comprises a first shell segment and a second shell segment extending along said collecting axis between the top side and the bottom side (see annotated Fig. 5) and movable relative to one another in a clamping direction transverse to the stacking direction (see Fig. 5 showing the first and second segments at both orientations). 

    PNG
    media_image1.png
    395
    765
    media_image1.png
    Greyscale


Kawoczka is silent as to wherein the second shell segment is biased relative to the first shell segment to move towards said first shell segment in the clamping direction. However, Straub teaches that it is known in the stacking art to provide springs to bias shell segments towards each other (see Straub, Fig.6, spring #31 and Col. 2, ll. 24-40).

In the same field of invention, stacking items, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the springs of Straub on the first and second shell segments of Kawoczka.  Doing so allows a certain amount of products to be stack before overcoming the spring force, thereby automating the amount of objects in a group (see Straub, Col. 2, ll. 24-40). 
 

In re Claim 27, Kawoczka in view of Straub, for the reasons above in re Claim 26, teaches wherein the second shell segment is rotatable a shell rotation axis extending perpendicular to the stacking direction and the clamping direction (see Fig. 5 of Kawoczka, teaching the first and second shell segments pivoting perpendicular to the stacking and clamping direction).

In re Claim 28, Kawoczka in view of Straub, for the reasons above in re Claim 26, teaches wherein the shell rotation axis is located at the bottom side of the shell (see Fig. 5 of Kawoczka teaching the shell rotation axis located at the bottom side of the shell).

In re Claim 29, Kawoczka in view of Straub, for the reasons above in re Claim 26, teaches wherein the container comprises a shell biasing member for biasing the second shell segment towards the first shell segment (see Fig. 6 of Straub, #31), wherein the shell biasing member acts on the second shell segment at a shell biasing position spaced apart from the bottom side of the shell (see annotated Fig. 6, below).

    PNG
    media_image2.png
    692
    764
    media_image2.png
    Greyscale


In re Claim 37, Kawoczka in view of Straub, for the reasons above in re Claim 26, teaches wherein the shell has a tubular shape (see Kawoczka, Fig. 5, the examiner notes that the pad is circular and #58 is elongated, created a tubular shape).

In re Claim 38, Kawoczka in view of Straub, for the reasons above in re Claim 26, teaches a collector for receiving and collecting pads from a punching device (see Kawoczka, Fig. 5), wherein the collector comprises a carrier frame (structure for moving #58 in Kawoczka is considered a frame) in and a container assembly according to claim 26 (see discussion above in re Claim 26), wherein said container assembly is mounted to said carrier frame (the structure that moves #58 in Kawoczka), wherein the second shell segment is movable relative to said carrier frame and biased relative to said carrier frame to move towards the first shell segment (the second shell segment moves and is biased by spring #31 of Straub towards the first shell segment).

In re Claim 48, Kawoczka in view of Straub, for the reasons above in re Claim 26, teaches a method for collecting pads, such as cosmetic pads or medical pads (see Kawoczka, Fig. 5, #10), using a container assembly according to claim 26 (see discussion above in re Claim 26), wherein the method comprises the step of receiving a pad through the open top side of the shell (see Kawoczka, showing #10 being moved into the top of the #58), wherein, the first shell segment and the second shell segment are biased towards one another in the clamping direction (see Straub Fig. 6, showing spring #31 biasing the shell segments towards each other).

Claim(s) 39-42, 44-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0152364 to Kawoczka in view of US 6,438,925 to Straub, and further in view of WO 2009035316A1. 

In re Claim 39, modified Kawoczka, for the reasons above in re Claim 26, does not teach wherein the carrier frame comprises a first carrier plate facing in the stacking direction and a second carrier plate parallel to said first carrier plate and at a distance from said first carrier plate in the stacking direction, wherein the first shell segment and the second shell segment are, at the bottom side of the shell, mounted to the first carrier plate, and wherein the first shell segment and the second shell segment are, at a center region of the shell, mounted to said second carrier plate.

	However, WO 2009035316A1 teaches wherein the carrier frame comprises a first carrier plate (see annotated Fig. 1, below) facing in the stacking direction and a second carrier plate parallel to said first carrier plate and at a distance from said first carrier plate in the stacking direction (see annotated Fig. 1, below).  

	In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the frame structure of WO 2009035316A1.  Doing so provides a frame for securing the collection structure of modified Kawoczka at a particular position to ensure that the workpieces can enter the collection structure. 

	Such a structure would provide for wherein the first shell segment and the second shell segment are, at the bottom side of the shell, mounted to the first carrier plate, and wherein the first shell segment and the second shell segment are, at a center region of the shell, mounted to said second carrier plate (see WO 2009035316A1, Fig. 1 and Figs. 5-6 and Staub Fig. 3). 


In re Claim 40, modified Kawoczka, in re Claim 39 teaches wherein the second shell segment is rotatable from and towards the first shell segment about a shell rotation axis located at  the bottom side of the shell and extending perpendicular to the stacking direction and the clamping direction(see e.g., Staub, Fig. 6, #27/28, and Kawoczka, Fig. 5 and WO 2009035316A1 Fig. 1), wherein the container comprises a shell biasing member for biasing the second shell segment towards the first shell segment, wherein the shell biasing member acts on the second shell segment at a shell biasing position spaced apart from the bottom side of the shell (see e.g., Staub, Fig. 6, #31), wherein the second shell segment is hingedly connected to the first carrier plate (see e.g., Staub, Fig. 6, #27/28, and Kawoczka, Fig. 5, #58), and wherein the second shell segment is connected to the second carrier plate via said shell biasing member for biasing the second shell segment towards the first shell segment (see e.g., Staub, Fig. 6, #27/28, and Kawoczka, Fig. 5).

In re Clam 41, modified Kawoczka, in re Claim 39 teaches wherein the collector further comprises a stop (see annotated Fig. 6, above)for limiting the movement of the second shell segment towards the first shell segment.

In re Claim 42, modified Kawoczka, in re Claim 39 teaches wherein the first shell segment is rigidly connected to the first carrier plate or the second carrier plate (the first shell segment is unable to be forced out of shape and not flexible, and is, under the broadest reasonable interpretation, rigid).

In re Claim 44, modified Kawoczka, teaches the punching device comprising a collector according to claim 38, but does not teach:
wherein the punching device further comprises a first die and a second die opposite to the first die in a punching direction, wherein the first die and the second die are movable relative to each other in said punching direction for punching the pads, wherein the first die comprises a first body and an ejector aperture extending through said first body in the punching direction, wherein the second die comprises a second body and a receiving aperture extending through said second body in the punching direction for receiving the punched pads, wherein the punching device further comprises an ejector which is movable in the punching direction relative to the first die through the ejector aperture and towards the receiving aperture of the second die for ejecting the punched pads into the receiving aperture of the second die, wherein the collector is mounted relative to the second die, such that the container assembly extends into the receiving aperture for receiving the punched pads at said receiving aperture.

However, WO 2009035316A1 teaches wherein the punching device further comprises a first die (see Figs. 5-6, #5) and a second die (see Figs. 5-6, #4) opposite to the first die in a punching direction, wherein the first die and the second die are movable relative to each other in said punching direction for punching the pads (#4 and #5 move to cut the workpiece #10), wherein the first die comprises a first body (structure of #5) and an ejector aperture extending through said first body in the punching direction (see Fig. 5, hole in #5), wherein the second die comprises a second body (structure of #4) and a receiving aperture extending through said second body in the punching direction for receiving the punched pads (see Figs. 5-6, aperture in #4), wherein the punching device further comprises an ejector which is movable in the punching direction relative to the first die through the ejector aperture and towards the receiving aperture of the second die for ejecting the punched pads into the receiving aperture of the second die (see Figs. 4-5, #11), wherein the collector is mounted relative to the second die (see Figs. 4-5, #12), such that the container assembly extends into the receiving aperture for receiving the punched pads at said receiving aperture (see Figs. 4-5).
	
In the same field of invention, production and collection of pads, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting mechanism of modified Kawoczka and replace it with the die cutting mechanism of WO 2009035316A1.  Doing so is the substation of one know pad cutting mechanism for another known pad cutting mechanism to achieve the result of cutting out a pad from a web (see MPEP 2143, I, B).  Doing so allows rapid changes for different types of pads (see WO 2009035316A1, PG. 4, ll. 19-27). 

In re Claim 45, modified Kawoczka, in re Claim 44, teaches wherein the second body has a cutting edge extending circumferentially about said receiving aperture (see WO 2009035316A1, Figs. 5-8, #4 has a cutting edge around the receiving aperture) and facing the first die in the punching direction (see WO 2009035316A1, Fig. 5-8). 

Modified Kawoczka does not teach wherein the container assembly extends up to a distance of less than ten millimeters of said cutting edge in the punching direction.  However, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Changing the size of the pad would change the location of the container assembly.  In other words, for a larger pad one of ordinary skill in the art, would increase the scale of the device of modified Kawoczka and for a smaller pad one of ordinary skill in the art would decrease the scale of the device.  Making a smaller pad would decrease the distance claimed.  As such, it would have been obvious to one of ordinary skill to make the device wherein a container assembly extends up to a distance of less than ten millimeters of said cutting edge in the punching direction. 

In re Claim 47, modified Kawoczka, in re Claim 44, teaches wherein the receiving opening is dimensioned for accommodating the container assembly with the first shell segment and the second shell segment extending parallel to each other (see WO 2009035316A1, Fig. 5-8).

It is to be noted that claim 46 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Allowable Subject Matter
Claims 30-36, 43 and 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 The closest prior art is :
	US 2016/0152364 to Kawoczka
	US 5,675,963 to Nicholson
US 6,438,925 to Straub
WO 2009/035316 A1
WO 96/28347

In re Claim 30, none of the cited prior art teaches wherein the container assembly further comprises a shuttle movable in the stacking direction along the collecting axis to be positioned within the shell configured to abut the first shell segment and the second shell segment of the elongate shell.  None of the cited prior art teaches the structure of a movable shuttle abutting the first and second shell segments, in combination with the remaining limitations of Claim 30. 

	Dependent Claims 31-36 are allowable by virtue of their dependence to Claim 30.  

In re Claim 43, none of the cited prior art teaches an opener plate which is connected to the second shell segment for selectively moving said second shell segment relative to the first shell segment, wherein the opener plate is movable in a direction parallel to the first carrier plate.  None of the cited prior art teaches a plate structure movable in a parallel direction connected to a shell segment that is moves the shell relative to another shell segment, in combination with the remaining limitations of Claim 43. 

In re Claim 49, none of the cited prior art teaches providing a shuttle in the shell near the top side of said shell such that said shuttle is in abutment with both the first shell segment and the second shell segment, the shuttle comprising a first part and a second part, wherein the first part and the second part are biased away from one another and towards the first shell segment and the second shell segment of the container assembly, respectively, to exert a shell biasing moment on the second shell segment; urging said pad in the stacking direction into a position in which the pad is supported by the shuttle in said stacking direction; and urging the shuttle and the pad supported thereon towards the bottom side of the shell, wherein, when the shuttle is urged towards the bottom side of the shell, the shell biasing moment exerted by the shuttle on the second shell segment decreases.  

	In re Claim 50, none of the cited prior art teaches a step in which the top side of the container assembly is directed downwards, wherein the pads received in the container assembly are retained in the container assembly during said step.  None of the cited prior art teaches a reason for rotating the container assembly downward as the first and second shell segments open up allowing the workpieces to be removed from the bottom. One of ordinary skill in the art would not look to rotating, which requires an extra step and extra machinery to rotate the container assembly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724